Citation Nr: 1003912	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-12 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a cervical spine disorder.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a lumbar spine disorder.

3.  Entitlement to service connection for a head disorder.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in October 
2004 and July 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in October 2009; a transcript of that 
hearing is associated with the claims file.  

At the time of the Veteran's Board hearing, he submitted 
additional evidence consisting of a drawing of the camp where 
he was stationed in Iceland.  A waiver of agency of original 
jurisdiction (AOJ) consideration accompanied the submission 
of such evidence.  See 38 C.F.R. § 20.1304.  

With respect to the issue of entitlement to service 
connection for an acquired psychiatric disorder, the Board 
notes that the RO originally adjudicated the issue as 
entitlement to service connection for PTSD.  However, medical 
evidence of record reveals additional diagnoses of various 
acquired psychiatric disorders, to include anxiety disorder 
and depressive disorder.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  Therefore, the Board has recharacterized the issue 
as shown on the first page of this decision and acknowledges 
that such description includes a claim of entitlement to 
service connection for all currently diagnosed acquired 
psychiatric disorders.  

During the October 2009 Board hearing, the Veteran indicated 
that he was in receipt of Social Security Administration 
(SSA) disability benefits, and documentation in the claims 
file confirms this.  Such shows that his disability onset 
date was 1976.  However, as the Veteran was born in 1925, he 
is 84 years old.  Under 38 U.S.C § 402, his SSA disability 
award was automatically converted to "old age" benefits when 
he turned 65.  In light of that fact, and the fact that the 
Social Security's Document Retention Schedule requires the 
destruction of any disability records when a beneficiary 
turns 72, there is no duty on the part of VA to secure any 
records from that agency.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

At his October 2009 Board hearing and in documents of record, 
the Veteran contends that, during his military service, he 
fell into the water while building a bridge when he was 
stationed at Fort Polk, Louisiana, and fell into a hole in 
approximately April 1946 while stationed in Iceland.  As a 
result of such injuries, he alleges that he currently has a 
cervical spine, lumbar spine, and head disorder as well as an 
acquired psychiatric disorder, to include PTSD.  Therefore, 
the Veteran claims that service connection is warranted for 
such disorders.

Pertinent to the Veteran's applications to reopen his claims 
of entitlement to service connection for cervical spine and 
lumbar spine disorders, a remand is necessary in order to 
provide him with proper notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific notice 
letter to the claimant that: (1) notifies him or her of the 
evidence and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim.  

In the instant case, a March 2004 letter advised the Veteran 
that his claims had previously been denied in a June 1998 
rating decision and provided the definition of new and 
material evidence as well as the evidence and information 
necessary to substantiate his underlying service connection 
claims.  However, such letter did not explain the basis for 
the prior final denial.  In this respect, the Board observes 
that the Veteran's claims were denied in the June 1998 
decision as there was no record of treatment in service for a 
cervical or lumbar spine condition.  Additionally, there was 
no evidence that such claimed conditions were incurred in or 
aggravated by military service.  Therefore, on remand, the 
Veteran should be provided with a VCAA letter that clearly 
explains what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior June 1998 denial.

The Veteran should also be advised that he may submit 
statements from his fellow servicemembers, friends, or family 
who may offer lay testimony regarding his claimed in-service 
falls and resulting injuries.

Additionally, the Board finds that a remand is necessary in 
order to obtain outstanding treatment records.  In this 
regard, the Veteran testified at his October 2009 Board 
hearing that he received recent treatment for all of his 
claimed disorders from a private physician, Dr. Maury, in 
Modesto, California; Memorial Medical Center in Modesto, 
California; and at the VA facility in Palo Alto, California.  
Additionally, he indicated that he received treatment 
following his service discharge from a physician located in 
Mexico across from Eagle Pass, Texas.  Therefore, while on 
remand, such outstanding treatment records should be obtained 
and associated with the file.  

In addition, the claims file includes evidence written in 
Spanish with no accompanying certified English translation. 
While on remand, the AOJ should take the opportunity to 
review the Veteran's claims file, identify all pertinent 
items of evidence written in Spanish, to specifically include 
a May 2009 statement from the Veteran, and translate those 
items into English in order to facilitate review of the 
record by the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be provided 
proper VCAA notice in accordance with 
Kent, supra.  The VCAA notice should 
advise the Veteran of the evidence and 
information necessary to reopen his 
claims of entitlement to service 
connection for cervical spine and 
lumbar spine disorders (i.e., the 
definition of new and material evidence 
under the standard in effect as of 
August 29, 2001); (2) identify what 
specific evidence is required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial, 
as discussed above, and (3) provide 
general VCAA notice for the underlying 
service connection claims.  The letter 
should also advise the Veteran that he 
may submit statements from his fellow 
servicemembers, friends, or family who 
may offer lay testimony regarding his 
claimed in-service falls and resulting 
injuries.

2.  Request that the Veteran identify 
any treatment for his claimed cervical 
spine, lumbar spine, head, and acquired 
psychiatric disorders.  After securing 
any necessary authorization forms, 
obtain all identified records not 
already contained in the claims file, 
to specifically include records from a 
physician located in Mexico across from 
Eagle Pass, Texas; Dr. Maury in 
Modesto, California; Memorial Medical 
Center in Modesto, California, dated 
from December 2005 to the present; and 
the Palo Alto VA facility dated from 
November 2005.  All reasonable attempts 
should be made to obtain such records.  
If any records cannot be obtained after 
reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further 
efforts to obtain such records would be 
futile, which should be documented in 
the claims file.  The Veteran must be 
notified of the attempts made and why 
further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Any additionally-indicated 
development, to include affording the 
Veteran any contemporary examinations 
deemed necessary for the appropriate 
adjudication of the claims, should be 
conducted.

4.  Translate all pertinent items of 
evidence written in Spanish, to 
specifically include a May 2009 
statement from the Veteran, into 
English.

5.  After completing the above, and any 
other development as may be indicated 
by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated based on 
the entirety of the evidence.  If the 
claims remain denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



